





SECURITY AGREEMENT




THIS SECURITY AGREEMENT (this "Agreement"), is entered into as of September 24,
2018, by and between Sears Oil And Gas Corporation, a Nevada corporation (the
"Borrower"), and Auctus Fund, LLC, a Delaware limited liability company (the
"Secured Party" or "Secured Parties"). All capitalized terms not otherwise
defined herein shall the meanings ascribed to them in that certain Securities
Purchase Agreement and Note (as defined below) by and between Borrower and the
Secured Party of even date (the "Securities Purchase Agreement").




RECITALS




WHEREAS, the Secured Parties have loaned monies to Borrower, as more
particularly described in the Securities Purchase Agreement and as evidenced by
the 10% senior secured convertible promissory note in the principal amount of
$300,000.00 (the “Note”) issued by Borrower to the Secured Party on September
24, 2018;




WHEREAS, the term "Secured Party" as used in this Agreement shall mean,
collectively, all holders of the Note, including those persons who become
holders of Note subsequent to the  date hereof; and




WHEREAS, this Agreement  is being executed and delivered by Borrower to secure
the

Note.




NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each of the parties hereto hereby agrees as
follows:




1.

Obligations Secured. This Agreement secures, in part, the prompt payment and
performance of all obligations of Borrower under the Note, and all renewals,
extensions, modifications, amendments, and/or supplements thereto (collectively,
the "Secured Obligations").




2.

Grant of Security.




a.

Collateral. Borrower hereby grants, pledges, and assigns for the benefit of the
Secured Parties, and there is hereby created in favor of each of the Secured
Parties, a security interest in and to all of Borrower' s right, title, and
interest in, to, and under all of the  collateral  set forth on Exhibit A hereto
(collectively,  "Collateral").




b.

Effective Date.  This grant of security shall be effective as of the date
hereof.




c.

Subordination. The Note and the Secured Obligations shall not be subordinated,
or junior  in interest, to any other obligations of Borrower.




d.

Filings to Perfect Security. The Company will (and is hereby authorized to) file
with any filing office such financing statements, amendments, addenda,
continuations, terminations, assignments and other records (whether or not
executed by Borrower) to perfect and to maintain perfected security interests in
the Collateral by the Secured Parties, whereby  (a) promptly  upon the execution
of this Agreement, a Financing Statement on Form UCC-1 (the "Financing
Statement'') shall be filed with the Nevada Secretary of State on behalf of the
Secured











Parties with respect to the Collateral; The Financing Statement shall designate
each of the Secured Parties as a Secured Party and Borrower as the debtor, shall
identify the security interest in the Collateral, and contain any other items
required by law.




The Financing Statement shall contain a description of collateral consistent
with the description set forth herein and shall not describe the collateral as
"all assets" or "all personal property."




3.

Transfers and Other Liens. Except as set forth herein or in the Note, Borrower
shall not, without the prior written consent of all of the Secured Parties, at
their sole and  absolute discretion:




a.

Sell, transfer, assign, or dispose of (by operation of law or otherwise), any of
the Collateral outside of the ordinary course of business;




b.

Create or suffer to exist any lien, security interest, or other charge or
 encumbrance upon or with respect to any of the Collateral, except the security
interests created hereby; or




c.

Permit any of the Collateral to be levied upon under any legal process.




4.

Representations and Warranties. Borrower hereby represents and warrants to the
Secured Parties as follows: (a) to Borrower' s knowledge, Borrower  is the owner
of the Collateral (or, in the case  of after-acquired Collateral, at the time
Borrower acquires rights in the Collateral, will be the owner thereat) and that,
except as expressly provided herein, no other person has (or, in the case of
after-acquired Collateral, at the time Borrower acquires rights therein, will
have) any right, title, claim or interest  (by way  of Lien or otherwise) in,
against or to the   Collateral; (b) to Borrower's knowledge, except as expressly
provided herein, upon the filing of a Financing Statement with the Nevada
Secretary of State, the Secured Parties (or in the case of after-acquired
Collateral, at the time Borrower acquires rights therein, will have) will have a
perfected  security interest  in the Collateral to the extent that a security
interest in the Collateral can be perfected  by such filing; (c) all Accounts
Receivable (as defined in Exhibit A) are genuine and enforceable against the
party obligated to pay the same; (d) Borrower has full power and authority to
enter into the transactions provided for in this Agreement and the Note; (e)
this Agreement and the Note, when executed and delivered by Borrower, will
constitute the legal, valid and binding obligations of Borrower enforceable in
accordance with their terms; (t) the execution and delivery by Borrower of this
Agreement and the Note and the performance and consummation of the transactions
contemplated hereby and thereby do not and will not violate Borrower's
Certificate of Incorporation or Bylaws or any material judgment, order, writ,
decree, statute, rule or regulation applicable to Borrower (g) there does not
exist any default or violation by Borrower of or under any of the terms,
conditions or obligations of (i) any indenture, mortgage, deed of trust,
franchise, permit, contract, agreement, or other instrument to which Borrower is
a party or by which Borrower is bound, or (ii) any law, ordinance, regulation,
ruling, order, injunction, decree, condition or other requirement applicable to
or imposed upon Borrower by any law, the action of any court or any governmental
authority or agency; and the execution, delivery and performance of this
Agreement will  not result in any such default or violation; (h) there is no
action, suit, proceeding, hearing, investigation, charge, complaint, claim, or
demand pending or, to the knowledge of Borrower, threatened which adversely
affects Borrower' s business or financial condition and there is no basis known
to Borrower for any action, suit, proceeding, hearing, investigation, charge,
complaint, claim, or demand which  could result in the same; and (i) this
Agreement and the Note do not contain any untrue statement of material fact or
omit to state a material fact necessary in order to make the statements
contained in this











Agreement and  the Note not misleading.




5.

Events of Default. For purposes of this Agreement, the term "Event of Default"
shall  mean and refer to any of the following:






a.

Failure of Borrower to perform or observe any covenant set forth in this
Agreement, or to perform or observe any other term, condition, covenant,
warranty, agreement or other provision contained in this Agreement, where such
failure continues for fifteen (15) days after receipt of written notice from
Lender specifying such failure;




b.

Any representation or warranty made or furnished by Borrower in writing in
connection with this Agreement and the Note or any statement or representation
made in any certificate, report or opinion delivered pursuant to this Agreement
or in connection with this Agreement is false, incorrect or incomplete in any
material respect at the time it is furnished; or




c.

Occurrence of any other Event of Default as defined in the Note.




1.

Remedies. Upon the occurrence and during the continuance of an Event of Default
(subject to the notice and cure provisions provided for herein, if any), each
Secured Party shall have the rights of a secured creditor under the Uniform
Commercial Code of the applicable jurisdiction, all rights granted by the Note,
this Security Agreement and by law, including the right to require Borrower to
assemble the Collateral and make it available to the Secured Parties at a place
to be designated  by  Borrower.  The rights and remedies provided in this
Agreement and the Note are cumulative and may be exercised independently or
concurrently, and are not exclusive of any other right or remedy provided at law
or in equity. No failure to exercise or delay by the Secured Parties in
exercising any right or remedy under this Agreement or the Note shall impair or
prohibit the exercise of any such rights or remedies  in the future  or be
deemed to constitute a waiver or limitation of any such right or remedy or
acquiescence therein. Every right and remedy granted to the Secured Parties
under this Agreement and the Note or by law or in equity may be exercised by any
Secured Party at any time and from time to time.




2.

Further Assurances.  Borrower agrees that, from time to time, at its own
expense, it will:




a.

Protect and defend the Collateral against all claims and demands of all persons
at any  time claiming the same or any interest therein, and preserve and protect
Secured Party's security interest in the Collateral.






b.

Promptly execute and deliver to Secured Parties all instruments and documents,
and take all further action necessary or desirable, as any Secured Party may
reasonably request to (i) continue, perfect, or protect any security interest
granted or purported to be granted hereby, and (ii) enable a Secured Party to
exercise and enforce any of Secured Party's rights and remedies hereunder with
respect to any Collateral.






c.

Permit a Secured Party's representatives to inspect and make copies of all books
and records relating to the Collateral, wherever such books and records are
located, and to conduct an audit relating to the Collateral at any reasonable
time or times.




1.











Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (a) upon personal delivery to the party to be
notified, (b) when sent by  confirmed telex, e-mail or facsimile if sent during
normal business hours of the recipient,  if not, then on the next business day,
(c) five (5) days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) one (1) day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications shall be sent as follows:




If to the Borrower, to:

 

Sears Oil And Gas Corporation

         1661 Lakeview Circle

         Ogden, UT 84403

         Attn:  Mark Scharmann

         E-mail:  markscharm@comcast.net




If to the Secured Party:

 

Auctus Fund, LLC

545 Boylston Street, 2nd Floor

Boston, MA 02116

Attn:  Lou Posner

Facsimile: (617) 532-6420




or to such other address or telecopy number  as the party to whom  notice  is to
be   given may have furnished to the other party in writing in accordance
herewith.




10.     Amendments and Waivers.  No modification, amendment or waiver of any
provision of,   or consent required by, this Agreement, nor any consent to any
departure herefrom, shall be effective unless it is in writing and signed by
each of the parties hereto. Such modification, amendment, waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.




11.

Exclusivity and Waiver  of Rights.  No failure to exercise and no delay  in
exercising on  the part of any party, any right, power or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, power or privilege preclude any other right, power or privilege. The
rights and remedies herein provided are cumulative and are not exclusive of any
other rights or remedies provided by law.




12.

Invalidity. Any term or provision of this Agreement shall be ineffective to the
extent it is declared invalid or unenforceable, without rendering invalid or
enforceable the remaining terms and provisions of this Agreement.




13.

Headings. Headings used in this Agreement are inserted for convenience only and
shall not affect the meaning of any term or provision of this Agreement.







14.

Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original instrument, but all of which collectively
shall constitute one and the same agreement.




15.

Assignment. This Agreement and the rights and obligations hereunder shall not be











assignable or transferable by the any of the parties without the prior written
consent of all Secured Parties, at their sole and absolute discretion.




16.

Survival. Unless otherwise expressly provided herein, all representations
warranties, agreements and covenants contained in this Agreement shall survive
the execution hereof  and  shall remain in full force and effect until the
earliest to occur of (a) the payment in full of the Note, and (b)  the
conversion of the principal and accrued and unpaid interest and all other
amounts owing under the Note into common stock of Borrower.




17.

Miscellaneous. This Agreement shall inure to the benefit of each of the  parties
 hereto and all their respective successors and permitted assigns. Nothing in
this Agreement is intended  or shall  be construed to give to any other person,
firm or corporation any legal or equitable right, remedy or claim under or in
respect of this Agreement or any provision herein contained.




18.

GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEVADA (WITHOUT GIVING EFFECT TO ANY CHOICE OR
CONFLICT OF LAWS  PROVISIONS).




19.

CONSENT TO JURISDICTION. ANY ACTION BROUGHT BY EITHER PARTY AGAINST THE OTHER
ARISING OUT OF OR RELATED TO THIS AGREEMENT SHALL BE COMMENCED ONLY IN THE STATE
OR FEDERAL COURTS OF GENERAL JURISDICTION LOCATED IN THE COMMONWEALTH OF
MASSACHUSETTS, EXCEPT THAT ALL SUCH DISPUTES BETWEEN THE PARTIES SHALL BE
SUBJECT TO ALTERNATIVE DISPUTE RESOLUTION THROUGH BINDING ARBITRATION AT THE
HOLDER’S SOLE DISCRETION AND ELECTION (REGARDLESS OF WHICH PARTY INITIATES THE
LEGAL PROCEEDINGS). 




20.

WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THISAGREEMENT. EACH OF THE PARTIES HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND EACH OF THE
OTHER PARTIES HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 20.




21.

Attorneys' Fees.  In the event that any suit or action is instituted to enforce
any provision  in this Agreement, the prevailing party in such dispute shall be
entitled to recover from the losing party all fees, costs and expenses of
enforcing any right of such prevailing party under or with respect to this
Agreement, including without limitation, such reasonable fees and expenses of
attorneys and accountants, which shall include, without limitation, all fees,
costs and expenses of appeals.




22.

Entire Agreement. This Agreement contains the entire agreement among the parties
with respect to the transactions contemplated by this Agreement and supersedes
all prior agreements or understandings  among the parties with respect to the
subject matter hereof.




[SIGNATURE PAGE(S) FOLLOW]









































IN WITNESS WHEREOF, this Security Agreement has been executed as of the date
first set written above.







SEARS OIL AND GAS CORPORATION

 

 

By:  /s/ Mark Scharmann

Name: Mark Scharmann

Title: Chief Executive Officer

 

 

 

AUCTUS FUND, LLC

 

 

By:  /s/ Lou Posner

 

Name: Lou Posner

Title: Managing Member














EXHIBIT A COLLATERAL

Borrower hereby grants, pledges, and assigns for the benefit of each Secured
Party, and there is hereby created in favor of the Secured Parties, a security
interest in and to all of Borrower's right, title, and interest in, to, and
under all assets and all personal property of Borrower and its subsidiaries,
whether now or hereafter existing, or now owned or hereafter acquired, including
but not limited to the following (collectively, "Collateral"):




1.  All  accounts,  chattel  paper,  contracts,  contract  rights,  accounts
 receivable, tax refunds, Note receivable, documents, other choses in action and
general intangibles, including, but not limited to, proceeds of inventory and
returned goods and proceeds from the sale of goods and services, and all rights,
liens, securities, guaranties, remedies and privileges related thereto,
including the right of stoppage in transit and rights and property of any kind
forming the subject matter of any of the foregoing ("Accounts  Receivable");




2.

All time, savings, demand, certificate of deposit or other accounts in the name
of Borrower or in which Borrower has any right, title or interest, including but
not limited  to all sums now or at any time hereafter on deposit, and any
renewals, extensions or replacements of and all other property which may from
time to time be acquired directly or indirectly using the proceeds of any of the
foregoing;




3.

All inventory and equipment of every type or description wherever located,
including, but not limited to all raw materials, parts, containers, work in
process, finished goods, goods in transit, wares, merchandise furniture,
fixtures, hardware, machinery, tools, parts, supplies, automobiles, trucks,
other intangible property of whatever kind and wherever located associated with
the Borrower's business, tools and goods returned for credit, repossessed,
reclaimed or otherwise reacquired by Borrower;




4.

All documents of title and other property from time to time received, receivable
or otherwise distributed in respect of, exchange or substitution for or addition
to any of the foregoing including, but not limited to, any documents of title;




5.        All know-how, information, permits, patents, copyrights, goodwill,
trademarks, trade names, licenses and approvals held by Borrower, including all
other intangible property of Borrower;




6.

All assets of any type or description that may at any time be assigned or
delivered to or come into possession of Borrower for any purpose for the account
of Borrower or as to which Borrower may have any right, title, interest or
power, and property in the possession  or custody of or in transit to anyone for
the account of Borrower, as well as all proceeds and products thereof and
accessions and annexations thereto; and




7.

All proceeds (including but not limited to insurance proceeds) and products of
and accessions and annexations to any of the foregoing.





















